UNCLASSIFIED//FOR PUBLIC RELEASE
                                           TOP SILCRI71


                              UNITED STATEs DISTRICT COURT
                              FOR THE DISTRICT OF' COLUMBIA


                                 )
GUI,ED IEASSAN DURAN (ISN 10023) )
                                 )
                Petitioner.
                                 )
               V.                                )        Civil Action No. 16-2358 (R8W)
                                                 )
DONALD .1. TRUMP,
President of the United States. et. al_          )

                        Respondents.



                                                 ORDER

       In accordance with the oral rulings issued by the Court during the motions hearing on

October 2„ 2020. it is here


       OR             that, on or before October 16, 2020, the respondents shall submit an ex parte,

tiling to the Court, identifying the reasons as to hien ai!ure to disclose                 evidences

as


       SO ORDERED this 7th day of October, 2020.




                                                          RF.661F, B. WALTON
                                                          United States District Judge




                                           • •   1 Cc,t,n I • I`




                         UNCLASSIFIED//FOR PUBLIC RELEASE